NOTICE OF ALLOWANCE

Rejoinder of Previously Withdrawn Claims
Claims 1-6 and 8-14 are allowable. The restriction requirement between Groups I & III , as set forth in the Office action mailed on June 10, 2021 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of Groups I-III as set forth in the Office Action filed on June 10, 2021 is partially withdrawn.  Claims 19 and 10, directed to the method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 15-20, directed to a medical ventilator system remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Russell on December 15, 2021.
The application has been amended as follows: 
Cancel claims 15-18.

Reasons for Allowance
Claims 1-6, 8-14, 19 and 20 are allowed.  The following is an examiner’s statement of reasons for allowance:

Claim 1:
Concerning independent claim 1, the closest prior art of Zhang (Document No. CN 206120790 U) is relied upon as set forth in the Office Action filed on August 30, 2021.  The instantly claimed invention in said independent claim 1 is distinctly different from the closest prior art in that Zhang the method for medical gas flow system set forth therein including in particular the limitations of flowing gas from a pressurized gas source of the medical gas flow system to a liquid disinfectant reservoir of a flush module; in conjunction with the limitations of performing a flush cycle by flowing the gas from the pressurized gas source to a water reservoir of the flush module to combine the 
Therefore, independent claim 1, and the claims that depend therefrom, are in condition for allowance

Claim 19:
With respect to independent claim 19, Zhang (Document No. CN 206120790 U)
A method, comprising: during a first condition, flowing inhalation gas from a gas source (10) to a patient breathing apparatus through a plurality of gas flow passages coupled together to form a ventilation gas path of a medical gas flow system while bypassing a flush module (shown by conduit including components 12, 13, 16, 17, 19 and 20 coupled to line 2 at fitting 8 in Figure 1) fluidly coupled to the plurality of gas flow passages, and flowing exhalation gas through a subset of the plurality of gas flow passages from the patient breathing apparatus (show at line 1 including components 6 and 7 with the conduits coupled thereto as shown in Figure 1) as set forth in paragraphs 27-29 and 32;
During a second condition and without decoupling the plurality of gas flow passages after flowing the exhalation gas through the plurality of gas flow passages during the first condition, flowing  gas from a different gas source (20) to a liquid disinfectant reservoir (13) of the flush module, combining the gas with a liquid disinfectant stored within the liquid disinfectant reservoir to form a disinfectant aerosol (paragraphs 34, 40 and 62), and flowing the disinfectant aerosol through at least the subset of the plurality of gas flow passages (paragraphs 62-65).
The instantly claimed invention is distinctly different from the closest prior art in that Zhang does not disclose the method as set forth in independent claim 19 including in particular the limitations of flowing  the gas from the gas source to a liquid disinfectant reservoir of the flush module to combine the gas with a liquid disinfectant stored within the liquid disinfectant reservoir to form a disinfectant aerosol, and flowing the disinfectant aerosol through at least the subset of the plurality of gas flow passages; in conjunction with the limitations of flowing the gas from the gas source to a water reservoir of the flush module, combining the gas with water stored within the water reservoir to form a water aerosol, and flowing the water aerosol through at least the subset of the plurality of gas flow passages in a third condition.  
Thus, independent claim 19, and the claims that depend therefrom, are in condition for allowance as well.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/Primary Examiner, Art Unit 1799